Citation Nr: 0510205	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  04-13 974	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, ID


THE ISSUE

Payment for emergency room treatment at a non-VA hospital on 
January 25, 2003. 

(The issue raised by the veteran's widow, as appellant in a 
claim for entitlement to service connection for the cause of 
the veteran's death, will be addressed in a separate decision 
under a separate docket number). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

A written presentation was made in the issue cited on the 
front cover of this decision by the DAV, dated November 23, 
2004.

On December 7, 2004, a Board of Veterans Appeals (Board) 
Deputy Vice Chairman denied the DAV's motion to advance the 
case on the docket on this same issue.
 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1941 to December 1945, and from February 1946 to November 
1947.

2.	The Board has been notified by the Department of 
Veterans Affairs (VA) Regional Office, Boise, ID, that the 
veteran died on May [redacted], 2003.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.


		
	           JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


